                    UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF TEXAS
                        SAN ANTONIO DIVISION

USA,                                 §
                                     §
       Plaintiff,                    §     NO: SA:19-CR-00106(1)-DAE
vs.                                  §
                                     §
(1) Benjamin Bogard,                 §
                                     §
       Defendant.                    §

          ORDER RESETTING MOTION FOR REVOCATION OF
                     RELEASE ORDER
       It is hereby ORDERED that the hearing on MOTION FOR REVOCATION

OF ORDER OF RELEASE ON BOND (Dkt no. 19) is reset for Thursday, April

11, 2019 at 09:00 AM before Senior U.S. District Judge David A. Ezra in

Courtroom 5, on the Third Floor of the John H. Wood, Jr. United States

Courthouse, 655 East Cesar E. Chavez Boulevard, San Antonio, TX.

       IT IS SO ORDERED.

       DATED: San Antonio, Texas March 04, 2019.



                                         ______________________________
                                         DAVID A. EZRA
                                         SENIOR U.S. DISTRICT JUDGE
